Fourth Court of Appeals
                                      San Antonio, Texas
                                            August 22, 2016

                                         No. 04-16-00165-CV

    IN RE Paulina Navarro HERNANDEZ, Individually and as Next Friend of Minor Children
    A.M.N. and S.M.N., and their Attorneys Stuart R. White, Kevin W. Liles and Bryan K. Harris

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice, dissenting without opinion

        On June 10, 2016, Relators filed an amended petition for writ of mandamus. On June 17,
2016, Relators filed a motion to stay discovery. The court has considered Relators’ petition and
is of the opinion that Relators are not entitled to the relief sought. Accordingly, the petition for
writ of mandamus is DENIED and the stay imposed by this court’s order of June 21, 2016 is
LIFTED. See TEX. R. APP. P. 52.8(a); 52.10. The court’s opinion will issue at a later date.


           It is so ORDERED on August 22, 2016.


                                                         _________________________________
                                                         Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2016.



                                                         ___________________________________
                                                         Keith E. Hottle, Clerk


1
 This proceeding arises out of Cause No. 2014CVT001295 D3, styled Paulina Navarro Hernandez, Individually
and as Next Friend of Minor Children, A.M.N, and S.M.N. v. FE Express, LLC; Francisco Bernal; and Hector
Omar Lopez, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Rebecca Ramirez
Palomo presiding.